MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                   Jul 07 2020, 8:37 am
      court except for the purpose of establishing
                                                                                      CLERK
      the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                                     Court of Appeals
      estoppel, or the law of the case.                                                and Tax Court




      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEES
      Ginger Hallett                                            Justin M. Gifford
      Sainte-Anne-De-Kent, New Brunswick                        Beck Rocker & Habig, P.C.
      Canada                                                    Columbus, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Ginger Hallett (née Louder),                              July 7, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-PL-37
              v.                                                Appeal from the Bartholomew
                                                                Circuit Court
      Jill E. Newlin, Gregory N.                                The Honorable Kelly S. Benjamin,
      Kinworthy, and Robert C.                                  Judge
      Kinworthy, II,                                            Trial Court Cause No.
      Appellees-Plaintiffs                                      03C01-1808-PL-4731




      Crone, Judge.


                                              Case Summary
[1]   Siblings Ginger Hallett, Jill E. Newlin, Gregory N. Kinworthy, and Robert C.

      Kinworthy, II, inherited a house from their father. Newlin and her brothers


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020                           Page 1 of 9
      (collectively Appellees) wanted to sell the house, but Hallett objected.

      Appellees filed an action to partition the property, and the trial court ordered

      mediation. Hallett and Appellees signed an agreement to sell the house, but the

      sale fell through. Appellees found another buyer, but Hallett objected to the

      sale. Ultimately, the trial court ordered the house sold at auction and granted

      Appellees’ request to pay their attorney’s fees and related expenses with the sale

      proceeds. Hallett now appeals, arguing that the trial court lacked jurisdiction to

      order the sale after the parties signed their agreement and that the trial court

      erred in allowing Appellees’ attorney’s fees and related expenses to be paid with

      the sale proceeds. We hold that the trial court had legal authority to order the

      sale but that it abused its discretion in allowing the payment of attorney’s fees

      and related expenses. Accordingly, we affirm in part, reverse in part, and

      remand.


                                     Facts and Procedural History
[2]   The relevant facts are undisputed.1 The parties’ father died in March 2018, and

      they inherited his house in Columbus as tenants in common via a transfer-on-

      death deed. Appellees wanted to sell the house, but Hallett objected. In August

      2018, Appellees, by counsel, filed a partition action pursuant to Indiana Code

      Chapter 32-17-4. See Ind. Code § 32-17-4-1(a) (providing that tenants in

      common may compel partition). In December 2018, Appellees filed a motion




      1
          Both parties’ statements of fact are inappropriately argumentative and verbose.


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020             Page 2 of 9
      for summary judgment and motion to proceed with sale, in which they

      requested that their attorney’s fees and costs be paid from the sale proceeds. In

      January 2019, the trial court referred the matter to mediation and did not rule

      on Appellees’ motions. See Ind. Code § 32-17-4-2.5(a) (“Not later than forty-

      five (45) days after the court has acquired jurisdiction over all the parties who

      have an interest in the property that is the subject of the action, the court shall

      refer the matter to mediation in accordance with the Indiana rules of alternative

      dispute resolution.”). In February 2019, the parties signed an agreement to sell

      the house to a potential buyer for $80,000, but the sale fell apart through no

      fault of any of the parties. 2


[3]   Appellees found another buyer who agreed to purchase the house for $75,000,

      but Hallett objected to the sale. Appellees asked the trial court to reconsider

      their motion for summary judgment and motion for sale. In June 2019, the

      court granted Appellees’ motions and ordered the house to be sold pursuant to

      the purchase agreement. Hallett, who has appeared pro se throughout this

      proceeding, filed a motion to correct error, which she later amended. Appellees

      filed a response in which they requested that $1625 in attorney’s fees and costs

      allegedly incurred “in responding to [Hallett’s] intentional, obstreperous, and




      2
        Hallett complains that Appellees did not take “a single step to avoid having their buyer back out of the
      sale[,]” Appellant’s Br. at 14 n.26, but she cites no authority for the proposition that they were obligated to do
      so.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020                             Page 3 of 9
      spurious litigation” be paid from Hallett’s share of the sale proceeds.

      Appellant’s App. Vol. 2 at 109.


[4]   The trial court held a hearing on the pending motions and issued an order

      giving the parties thirty days to agree upon a method of sale; if no agreement

      was reached, the house would be sold at auction, by either an auctioneer agreed

      upon by the parties or one appointed by the court. No agreements were

      reached, so Appellees filed a motion to appoint an auctioneer. In November

      2019, the court issued an order directing the sheriff to sell the property at

      auction and directing the proceeds to be applied in the following order: (1)

      auction costs; (2) real estate taxes and assessments; (3) expenses paid from the

      father’s bank account, including “$6,723.38 for past paid insurance, utilities,

      maintenance, and property taxes on the property[,] cost of title search in the

      amount of $200, and attorney fees and expenses in the amount of $12,399.88”;

      and (4) the parties’ respective ownership interests in the property. Id. at 209

      (emphasis omitted). The court did not order any attorney’s fees or related

      expenses to be paid solely from Hallett’s share of the proceeds. Hallett filed a

      motion to correct error, which the trial court denied in December 2019. Hallett

      appeals from that ruling.


[5]   In January 2020, the house was sold at auction for $51,000. Appellees filed a

      motion to disburse funds, including $14,923.38 for attorney’s fees and related

      expenses and $29,144.24 to the parties; Appellees did not request that any

      attorney’s fees or related expenses be paid solely from Hallett’s share of the

      proceeds. The trial court granted the motion.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020   Page 4 of 9
                                     Discussion and Decision

        Section 1 – Hallett has failed to establish that the trial court
          lacked legal authority to order the sale of the property.
[6]   Hallett appeals pro se from the denial of her motion to correct error. “A litigant

      who proceeds pro se is held to the same established rules of procedure that

      trained counsel is bound to follow.” Health & Hosp. Corp. of Marion Cty. v.

      Foreman, 51 N.E.3d 317, 318 (Ind. Ct. App. 2016) (italics omitted). “We will

      not become an advocate for a party, or address arguments that are

      inappropriate or too poorly developed or expressed to be understood.” Basic v.

      Amouri, 58 N.E.3d 980, 984 (Ind. Ct. App. 2016) (citation and quotation marks

      omitted).


[7]   “A trial court is vested with broad discretion to determine whether it will grant

      or deny a motion to correct error.” Jones v. Jones, 866 N.E.2d 812, 814 (Ind. Ct.

      App. 2007). “A trial court has abused its discretion only if its decision is

      clearly against the logic and effect of the facts and circumstances before the

      court or the reasonable inferences therefrom.” Id. “The trial court’s decision

      comes to us cloaked in a presumption of correctness, and the appellant has the

      burden of proving that the trial court abused its discretion.” Id. In reviewing a

      ruling on a motion to correct error, we also consider the standard of review for

      the underlying ruling. Luxury Townhomes, LLC v. McKinley Props., Inc., 992
N.E.2d 810, 815 (Ind. Ct. App. 2013), trans. denied. For this issue, that standard

      is de novo. See Doe v. Adams, 53 N.E.3d 483, 495 (Ind. Ct. App. 2016) (where

      facts are undisputed on summary judgment and issue presented is pure question

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020   Page 5 of 9
      of law, we review matter de novo), trans. denied; Robinson v. Robinson, 125
N.E.3d 1, 4 (Ind. Ct. App. 2019) (“statutory interpretation presents a pure

      question of law for which summary judgment disposition is appropriate”), trans.

      denied.


[8]   Hallett contends that the trial court lacked “jurisdiction” to order the sale of the

      property because the parties had signed a mediated agreement, which she did

      not breach. Appellant’s Br. at 14. This argument is more appropriately framed

      as a challenge to the court’s legal authority to order the sale. See Fry v. Fry, 8
N.E.3d 209, 214-15 (Ind. Ct. App. 2014) (explaining that Indiana courts have

      only two kinds of jurisdiction, subject matter and personal, neither of which is

      at issue in this case). 3 Once the agreed-upon sale fell apart, through no fault of

      any of the parties, the case was essentially back to square one. 4 Hallett objected

      to Appellees’ proposal to sell the property to a second buyer, and she does not

      contend that the trial court was required to order a second round of mediation.

      The trial court held a hearing and gave the parties a final opportunity to

      negotiate an agreement to sell the property; when those negotiations failed, the

      court was well within its legal authority to order the property sold at auction.



      3
       Hallett claims that she did not receive notice of Appellees’ motion to reconsider, but she acknowledges that
      she obtained actual notice online and has neither alleged nor established any resulting prejudice. Hallett also
      asserts that a summary judgment motion is “not permitted by the partition statute[,]” Appellant’s Br. at 14,
      but she cites no authority for this assertion. Indiana Code Chapter 32-17-4 does not prohibit such motions,
      and this Court reviewed a summary judgment ruling in a partition action in Baker v. Chambers, 398 N.E.2d
1350 (Ind. Ct. App. 1980).
      4
        Consequently, we reject Hallett’s argument that the mediated agreement finally disposed of the matter and
      thus Appellees’ motion to reconsider was untimely and they were required to provide her with “new service
      of process[.]” Appellant’s Br. at 15.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020                           Page 6 of 9
       See Ind. Code § 32-17-4-2.5(g) (providing that if agreed settlement is not reached

       in mediation, trial court shall order property sold at auction). In sum, Hallett’s

       argument fails.


        Section 2 – The trial court abused its discretion in allowing
       Appellees’ attorney’s fees and related expenses to be paid from
                              the sale proceeds.
[9]    Hallett also contends that the trial court erred in allowing Appellees’ attorney’s

       fees and related expenses to be paid from the sale proceeds. “We review a

       decision to grant attorney fees for an abuse of discretion.” Bunger v. Demming,

       40 N.E.3d 887, 900 (Ind. Ct. App. 2015), trans. denied. “Indiana generally

       adheres to the American rule that a party must pay his own attorney fees absent

       an agreement between the parties, a statute, or other rule to the contrary.” Id.


[10]   Hallett contends that Indiana Code Chapter 32-17-4 does not permit an award

       of attorney’s fees in partition proceedings. Indiana Code Section 32-17-4-2.5

       says the following about reimbursement for various payments and expenses:


               (h) At the time the court orders the property to be sold, the court
               shall notify all lienholders and other persons with an interest in
               the lien or property, as identified in the title search or lien search
               required under IC 29-1-17-11 or section 2 of this chapter, of the
               sale. The property must be sold free and clear of all liens and
               special assessments except prescriptive easements, easements of
               record, and irrevocable licenses, with any sum secured by a lien
               or special assessment to be satisfied from the proceeds of the sale.

               (i) The person who causes a title search to be conducted under
               section 2 of this chapter or a title or lien search to be conducted

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020        Page 7 of 9
               under IC 29-1-17-11 is entitled to reimbursement from the
               proceeds of the sale.

               (j) Any person who has paid a tax or special assessment on the
               property is entitled to pro rata reimbursement from the proceeds
               of the sale.

               (k) Any person may advertise a sale under this section at the
               person’s own expense, but is not entitled to reimbursement for
               these expenses.

               (l) After deduction of the amounts described in subsections (h),
               (i), and (j) and the reasonable expenses of the sale, the court shall
               divide the proceeds of the sale among the remaining property
               owners in proportion to their ownership interest.


       The statute says nothing about attorney’s fees and related expenses.


[11]   Appellees essentially concede this point, but they contend that an award of

       attorney’s fees and related expenses was proper based on what they characterize

       as Hallett’s “vexatious” behavior during the proceeding. Appellee’s Br. at 11.

       Indiana Code Section 34-52-1-1(b) provides,


               In any civil action, the court may award attorney’s fees as part of
               the cost to the prevailing party, if the court finds that either party:

               (1) brought the action or defense on a claim or defense that is
               frivolous, unreasonable, or groundless;

               (2) continued to litigate the action or defense after the party’s
               claim or defense clearly became frivolous, unreasonable, or
               groundless; or

               (3) litigated the action in bad faith.

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020         Page 8 of 9
       Leaving aside the question of whether Appellees actually prevailed in what is

       essentially an in rem action, there is no indication that the trial court awarded

       attorney’s fees and related expenses on any of these grounds, even though

       Appellees requested that it do so in their response to Hallett’s amended motion

       to correct error. That being the case, we reverse and remand with instructions

       to vacate the award of attorney’s fees and related expenses and distribute those

       proceeds to the parties in proportion to their ownership interest in the property.

       Because Hallett has prevailed on this issue, we deny Appellees’ request to

       award them “attorney’s fees and the costs of this appeal … for Hallett’s

       obdurate behavior.” Appellees’ Br. at 13.


[12]   Affirmed in part, reversed in part, and remanded.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PL-37| July 7, 2020   Page 9 of 9